DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an image selection unit configured to”; “a visibility judgment unit configured to”; “an AR image generator unit configured to”; “an AR display unit configured to” in claim 1.
“the visibility judgment unit controls” in claims 2,3.
“a sight line tracking unit configured to “ in claim 10.
“an information retrieval unit configured to” in claim 11.
“the information retrieval unit is configured to” in claim 12.
“a display unit configured to “ in claim 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  Claims 1-15 recite abbreviated "AR”.  Claim 7 recites abbreviated “OCR.  Claims 11-12 recites abbreviated “DB”.  Appropriate correction is required.
For purpose examination, Examiner interprets "AR”  as “Augmented reality”, “OCR” as  “optical character recognition”.
 “DB” as “storage” 
Claims 1 and 15 recite the limitation “the area of the object” in lines 12 and13.    There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6, 9, 13 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, U.S Patent Application Publication No 20160082840 (“YOSHIDA”) in view of KIM U.S Patent Application Publication No 20170053448 (“KIM”) 
Regarding independent claim 1, YOSHIDA teaches an AR display apparatus with an AR function to superimpose and display image information of augmented reality onto a screen, the 5screen transmitting an actual view of an external world (¶0036 as shown in Fig.2 “FIG. 2 is a diagram illustrating an example in a case where the risk level corresponds to the range of (3) B.gtoreq.D>0 and the virtual image of the obstacle is generated and displayed. The components used in FIG. 1 will be denoted by the same symbols, and the reference number 105 is the combiner, the scene displayed in the range is the front scene viewed by the driver 102 (the same will be applied hereinafter). The reference number 201 represents a steering, the reference number 202 represents an instrument panel, the reference number 203 represents an obstacle (a pedestrian in this case), the reference number 204 represents a virtual image of the estimated vehicle traffic line, the reference number 205 represents the generated virtual image of the obstacle, the reference number 109L represents a left speaker, and the reference number 109R represents a right speaker”.), the AR display apparatus comprising: 
an image selection unit configured to input an image photographed by a camera, select and extract an area of object from the image (¶0031 “… An image in front of the vehicle 101 is picked up by the front camera 107, and a plurality pieces of information is acquired by each in-vehicle sensor 110 such as a laser radar and a speed sensor (402). an obstacle as a person, a bicycle, a motorcycle, an automobile, or others based on the acquired image and the information (403). Furthermore, the risk level determination unit 112 determines a risk level of the obstacle based on the determination result on the obstacle and the information acquired from the speed sensor 110 (404)”;
 10a visibility judgment unit configured to judge visibility of a user with respect to the extracted area of the object on a basis of an index value (¶0032 “For the determination on the obstacle, a well-known technique may be used as a method using an image recognition technique. In addition, for example, the determination on the risk level may be made from a distance up to the obstacle and speed information of the vehicle 101 as disclosed in Patent Document 1, or the risk level of the obstacle may be determined among a plurality of risk levels by estimating an advancing direction of the obstacle. Herein, the risk level is expressed by a value from 0 (the lowest risk level) to 100 (the highest risk level), and a risk level D of the obstacle is determined. For example, assuming A and B as thresholds (A>B), the risk level D can be estimated to fall within any one of the following ranges. (1) D>A: the vehicle may come into collision with the obstacle when the current speed is maintained, that is, the obstacle is on a traffic line of the vehicle. (2) A.gtoreq.D>B: the vehicle will not come into collision with the obstacle at this current speed, but the vehicle will pass by the obstacle in a close distance (for example, 2 m or less). (3) B.gtoreq.D>0: the vehicle is out of a distance closest to the obstacle at the current speed. (4) D=0: there is no risk level of the obstacle.” where risk level range is considered an index value; ¶0033 “On the basis of the above ranges, first, it is determined whether the risk level corresponds to D>B (405). In a case where the risk he image processing unit 115 generates an entire outline of the obstacle as image data of the virtual image (406). Next, it is determined whether the risk level corresponds to D>A (407). In a case where the risk level corresponds to D>A, a flickering setting of the virtual image is performed (408). In a case where the risk level does not correspond to D>A, the flickering setting of the virtual image is not performed. On the other hand, in a case where the risk level does not correspond to D>B in Step 405, it is subsequently determined whether the risk level corresponds to D.noteq.0 (410). In a case where the risk level corresponds to D.noteq.0, the image processing unit 115 generates a partial outline of the obstacle (for example, only the lower half part) as the image data of the virtual image. In a case where the risk level does not correspond to D.noteq.0 (D=0), the process just returns to Step 402”; ¶0067 “First, the process starts when the engine of the vehicle 101 is activated or the driver 102 performs the activation instructing operation (1101). Similarly to the embodiment described above, the activation instructing operation of the driver may be performed through a touch panel in a display provided near the center of the instrument panel, or may be performed by a dedicated activation switch. The information acquired by the front camera 107 or each in-vehicle sensor 110 such as a laser radar is determined whether it has the external factor (1102). The determination on the external factor may be included as one of the risk level determinations as the operation of the risk level determination unit 112, or may be made by a single processing unit. When the external factor (for example, the backlight) is recognized, a process of adjusting a brightness of the virtual image is performed in the image processing unit 115 (1103) The virtual image (the entire outline, the partial outline) of the obstacle generated in Step 406 or 411”; ¶0071 “In this embodiment, the description has been ut this embodiment may be applied even in a case where the front visibility is lowered due to an environment factor such as rain, snow, or fog, and a time zone changing from twilight to night time. For example, in a case where the luminance of the image data acquired by the front camera 107 is low, the virtual images of the obstacle and the estimated vehicle traffic line are also displayed by adjusting the luminance.” );
an AR image generator unit configured to generate an AR image by subjecting the area of the object to image processing for improving 15the visibility on a basis of the visibility of the area of the object, the AR image being image information on the augmented reality regarding the object (0067 “First, the process starts when the engine of the vehicle 101 is activated or the driver 102 performs the activation instructing operation (1101). Similarly to the embodiment described above, the activation instructing operation of the driver may be performed through a touch panel in a display provided near the center of the instrument panel, or may be performed by a dedicated activation switch. The information acquired by the front camera 107 or each in-vehicle sensor 110 such as a laser radar is determined whether it has the external factor (1102). The determination on the external factor may be included as one of the risk level determinations as the operation of the risk level determination unit 112, or may be made by a single processing unit. When the external factor (for example, the backlight) is recognized, a process of adjusting a brightness of the virtual image is performed in the image processing unit 115 (1103) The virtual image (the entire outline, the partial outline) of the obstacle generated in Step 406 or 411”; ¶0069 “The luminance in a direction to the front shield (that is, the entire combiner 105) becomes extremely high due to the backlight, and the visibility of the external field including the obstacle 203 is lowered. In this case, the virtual image 1201 and the virtual image 1202 are temporarily displayed in a state where the brightness is lowered (a color near black).”); ¶0071 “In this embodiment, the description has been made about a case where the risk level of the obstacle corresponds to (3) B.gtoreq.D>0, but the risk level is not limited thereto. Even in any case described in the embodiments, the external factor can be processed. In addition the description has been made about the case of the backlight as the external factor, but this embodiment may be applied even in a case where the front visibility is lowered due to an environment factor such as rain, snow, or fog, and a time zone changing from twilight to night time. For example, in a case where the luminance of the image data acquired by the front camera 107 is low, the virtual images of the obstacle and the estimated vehicle traffic line are also displayed by adjusting the luminance.”); and 
an AR display unit configured to superimpose and display the AR image onto the screen that transmits the actual view of the external 20world (¶0068-0069 “ FIG. 12 is a diagram illustrating an example of the front scene which is projected to the combiner 105 through the above processes and viewed by the driver 102. The components used in FIG. 2 will be denoted by the same symbols, and the detailed description thereof will not be repeated. The reference number 1201 represents the virtual image of the obstacle 203, and the reference number 1202 represents the virtual image of the estimated vehicle traffic line. In addition, a case where the risk level of the obstacle corresponds to (3) B.gtoreq.D>0 is wherein the visibility judgment unit controls whether the AR image is to be displayed or not (¶0037 “In this case, the virtual image 205 is generated and displayed as a partial outline of only a lower half of an obstacle 203. The driver 102 can recognize at least a lower half of the pedestrian (that is, feet of pedestrian) and thus the safety can be secured. Further, since an unnecessary virtual image display is not performed in a state where the risk level is not high, the displayed information does not hinder the driving.”) and content of the image processing to be changed in accordance with the visibility(¶0069 “The luminance in a direction to the front shield (that is, the entire combiner 105) becomes extremely high due to the backlight, and the visibility of the external field including the obstacle 203 is lowered. In this case, the virtual image 1201 and the virtual image 1202 are temporarily displayed in a state where the brightness is lowered (a color near black). In addition, in the embodiment described above, the description has been made such that the virtual image of the obstacle is displayed by a lower half of the outline in a case where the risk level corresponds to (3). However, in a case where the influence of the external factor is received, the obstacle is displayed by an entire outline regardless of the risk level. Even in the circumstance of the backlight, the driver 102 can recognize at least the obstacle 203 and the estimated vehicle traffic line 1202, so that the safety can be secured even under the influence of the external factor.”) YOSHIDA is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Kim teaches an image selection unit configured to input an image photographed by a camera, select and extract an area of a predetermined object from the image ( ¶ 0101  as shown in Fig. 4“ Referring to the FIG. 4, the controller 140, from the captured image 400, may detect subjects (41, 42, 43, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the information display system for supporting a high safety driving of  YOSHIDA with select and extract an area of a predetermined object from the image as seen in KIM  because this modification would provide information about an area of user's interest from a captured image (0010 of KIM).
Thus, the combination of YOSHIDA and KIM teaches an AR display apparatus with an AR function to superimpose and display image information of augmented reality onto a screen, the 5screen transmitting an actual view of an external world, the AR display apparatus comprising: an image selection unit configured to input an image photographed by a camera, select and extract an area of a predetermined object from the image;  10a visibility judgment unit configured to judge visibility of a user with respect to the extracted area of the object on a basis of an index value; an AR image generator unit configured to generate an AR image by subjecting the area of the object to image processing for improving 15the visibility on a basis of the visibility of the area of the object, the AR image being image information on the augmented reality regarding the object; and an AR display unit configured to superimpose and display the AR image onto the screen that transmits the actual view of the external 20world, wherein the visibility judgment unit controls whether the AR image is to be displayed or not and content of the image processing to be changed in accordance with the visibility.
the AR display apparatus according to claim 1, wherein the object is classified into at least two classifications including first classification and second classification in accordance with magnitude of the index value of the visibility (¶0063 “Further, in this embodiment, the description has been made about a case where the risk level corresponds to (3) B.gtoreq.D>0 in FIGS. 8 and 9, but the present embodiment can be applied even to the case where the risk level corresponds to (2) A.gtoreq.D>B and (1) D>A similarly to the first embodiment. However, in a case where the risk level is high, the entire outline of the obstacle is displayed as the virtual image to make the driver easily recognize for sure regardless of whether the obstacle is advancing in a direction to the estimated vehicle traffic line or a direction away therefrom”;  ¶0071 “In this embodiment, the description has been made about a case where the risk level of the obstacle corresponds to (3) B.gtoreq.D>0, but the risk level is not limited thereto. Even in any case described in the embodiments, the external factor can be processed. In addition the description has been made about the case of the backlight as the external factor, but this embodiment may be applied even in a case where the front visibility is lowered due to an environment factor such as rain, snow, or fog, and a time zone changing from twilight to night time. For example, in a case where the luminance of the image data acquired by the front camera 107 is low, the virtual images of the obstacle and the estimated vehicle traffic line are also displayed by adjusting the luminance.” Where risk level index 0 to 3), 
30wherein with respect to the object of the first classification, the visibility judgment unit controls the object so that the AR image is not displayed, or so that the area of the object is not subjected-73- to the image processing to generate and display the AR image (¶0037 “In this case, the virtual image 205 is generated and displayed as a partial outline of only a lower half of an obstacle 203. The driver 102 can recognize at least a lower half of the pedestrian (that is, feet of pedestrian) and thus the safety can be secured. Further, since an unnecessary virtual image display is not performed in a state where the risk level is not high, the displayed information does not hinder the driving.”; ¶0055 “For example, in a case where the obstacle moves in a direction to the estimated vehicle traffic line, only a lower half is processed as the partial outline. In a case where the obstacle moves in a reverse direction to the estimated vehicle traffic line, only a lower 1/5 part is processed as the partial outline. In a case where the risk level does not correspond to D.noteq.0 (D=0), the process just returns to Step 1002.”), and 
wherein with respect to the object of the second classification, the visibility judgment unit controls the object so that the area of the object is subjected to the image processing to generate and 5display the AR image (¶0068 “ FIG. 12 is a diagram illustrating an example of the front scene which is projected to the combiner 105 through the above processes and viewed by the driver 102. The components used in FIG. 2 will be denoted by the same symbols, and the detailed description thereof will not be repeated. The reference number 1201 represents the virtual image of the obstacle 203, and the reference number 1202 represents the virtual image of the estimated vehicle traffic line. In addition, a case where the risk level of the obstacle corresponds to (3) B.gtoreq.D>0 is illustrated. [0069] The luminance in a direction to the front shield (that is, the entire combiner 105) becomes extremely high due to the backlight, and the visibility of the external field including the obstacle 203 is lowered. In this case, the virtual image 1201 and the virtual 
Regarding claim 3, YOSHIDA and KIM teach the AR display apparatus according to claim 1, wherein the object is classified into at least three classifications including first classification, second 10classification, and third classification in accordance with magnitude of the index value of the visibility (¶0063 “Further, in this embodiment, the description has been made about a case where the risk level corresponds to (3) B.gtoreq.D>0 in FIGS. 8 and 9, but the present embodiment can be applied even to the case where the risk level corresponds to (2) A.gtoreq.D>B and (1) D>A similarly to the first embodiment. However, in a case where the risk level is high, the entire outline of the obstacle is displayed as the virtual image to make the driver easily recognize for sure regardless of whether the obstacle is advancing in a direction to the estimated vehicle traffic line or a direction away therefrom”;  ¶0071 “In this embodiment, the description has been made about a case where the risk level of the obstacle corresponds to (3) B.gtoreq.D>0, but the risk level is not limited thereto. Even in any case described in the embodiments, the external factor can be processed. In addition the description has been made about the case of the backlight as the external factor, but this embodiment may , 
wherein with respect to the object of the first classification, the visibility judgment unit controls the object so that the AR image is not displayed, or so that the area of the object is not subjected 15to the image processing to generate and display the AR image(¶0037 “In this case, the virtual image 205 is generated and displayed as a partial outline of only a lower half of an obstacle 203. The driver 102 can recognize at least a lower half of the pedestrian (that is, feet of pedestrian) and thus the safety can be secured. Further, since an unnecessary virtual image display is not performed in a state where the risk level is not high, the displayed information does not hinder the driving.”; ¶0055 “For example, in a case where the obstacle moves in a direction to the estimated vehicle traffic line, only a lower half is processed as the partial outline. In a case where the obstacle moves in a reverse direction to the estimated vehicle traffic line, only a lower 1/5 part is processed as the partial outline. In a case where the risk level does not correspond to D.noteq.0 (D=0), the process just returns to Step 1002.”), 
wherein with respect to the object of the second classification, the visibility judgment unit controls the object so that the area of the object is subjected to first processing to generate and display the AR image (¶0038 “ FIG. 3 is a diagram for describing an example of the virtual image display of the obstacle in a case where the risk level , and 
 20wherein with respect to the object of the third classification, the visibility judgment unit controls the object so that the area of the object is subjected to second processing to generate and display the AR image (¶0068 “ FIG. 12 is a diagram illustrating an example of the front scene which is projected to the combiner 105 through the above processes and viewed by the driver 102. The components used in FIG. 2 will be denoted by the same symbols, and the detailed description thereof will not be repeated. The reference number 1201 represents the virtual image of the obstacle 203, and the reference number 1202 represents the virtual image of the estimated vehicle traffic line. In addition, a case where the risk level of the obstacle corresponds to (3) B.gtoreq.D>0 is illustrated. [0069] The luminance in a direction to the front shield (that is, the entire combiner 105) becomes extremely high due to the backlight, and the visibility of the external field including the obstacle 203 is lowered. In this case, the virtual image 1201 and the virtual image 1202 are temporarily displayed in a state where the brightness is lowered (a color near black). In addition, in the embodiment described above, the description has been made such that the virtual image of the obstacle is displayed by a lower half of the outline in a case where the risk level corresponds to (3). However, in a case where the influence of the external factor is received, the obstacle is displayed by an entire outline regardless of the risk level. Even in the circumstance of the 
Regarding claim 4, YOSHIDA and KIM teach the AR display apparatus according to claim 1, wherein the index value of the visibility is calculated by using at least one of a distance between a point of view of the camera or the user and the object, a size or position of the object in the image (¶0032 “For the determination on the obstacle, a well-known technique may be used as a method using an image recognition technique. In addition, for example, the determination on the risk level may be made from a distance up to the obstacle and speed information of the vehicle 101 as disclosed in Patent Document 1, or the risk level of the obstacle may be determined among a plurality of risk levels by estimating an advancing direction of the obstacle. Herein, the risk level is expressed by a value from 0 (the lowest risk level) to 100 (the highest risk level), and a risk level D of the obstacle is determined. For example, assuming A and B as thresholds (A>B), the risk level D can be estimated to fall within any one of the following ranges. (1) D>A: the vehicle may come into collision with the obstacle when the current speed is maintained, that is, the obstacle is on a traffic line of the vehicle. (2) A.gtoreq.D>B: the vehicle will not come into collision with the obstacle at this current speed, but the vehicle will pass by the obstacle in a close distance (for example, 2 m or less). (3) B.gtoreq.D>0: the vehicle is out of a distance closest to the obstacle at the current speed. (4) D=0: there is no risk level of the obstacle.”)
Regarding claim 6, YOSHIDA and KIM teach the AR display apparatus according to claim 1, 5wherein the image processing includes at least one of an enlarging process to enlarge an image of the area of the object, a sharpening process for an image of the area of the object, a contrast changing process, or a color tone changing process (¶0071 “In this embodiment, the description has been made about a case where the risk level of the obstacle corresponds to (3) B.gtoreq.D>0, but the risk level is not limited thereto. Even in any case described in the embodiments, the external factor can be processed. In addition the description has been made about the case of the backlight as the external factor, but this embodiment may be applied even in a case where the front visibility is lowered due to an environment factor such as rain, snow, or fog, and a time zone changing from twilight to night time. For example, in a case where the luminance of the image data acquired by the front camera 107 is low, the virtual images of the obstacle and the estimated vehicle traffic line are also displayed by adjusting the luminance.”)
Regarding claim 9, YOSHIDA and KIM teach the AR display apparatus according to claim 1, wherein a moving speed when the area of the object in the image is moved is judged, and a display position of the AR image is controlled in accordance with the moving speed so as to be set to a stationary 25position (¶0055 “ First, it is determined whether the risk level corresponds to D>B (1005). In a case where the risk level corresponds to D>B, the image processing unit 115 generates an entire outline of the obstacle as the image data of the virtual image (1006). Next, it is determined whether the risk level corresponds to D>A (1007). In a case where the risk level corresponds to D>A, the flickering setting of the virtual image is performed (1008). In a case where the risk level does not correspond to D>A, the flickering setting of the virtual image is not performed. On the other hand, in a case where the risk level does not correspond to D>B in Step 1005, it is determined whether the risk level corresponds to D.noteq.0 (1010). In a case where For example, in a case where the obstacle moves in a direction to the estimated vehicle traffic line, only a lower half is processed as the partial outline. In a case where the obstacle moves in a reverse direction to the estimated vehicle traffic line, only a lower 1/5 part is processed as the partial outline. In a case where the risk level does not correspond to D.noteq.0 (D=0), the process just returns to Step 1002.”)
Regarding claim 13, YOSHIDA and KIM teach the AR display apparatus according to claim 1, 25wherein the AR display apparatus is a head up display apparatus mounted in an on-vehicle system, and wherein the AR display apparatus further comprises: a display unit configured to execute projection display onto the screen, the screen being configured by a front shield of a vehicle (¶0029] FIG. 1 is a diagram schematically illustrating a first embodiment of an information display device (or an information display system; hereinafter, referred to as the information display system for convenience's sake) according to the invention. The reference number 101 represents a vehicle, the reference number 102 represents a driver, the reference number 103 represents a projection unit, the reference number 104 represents a mirror, the reference number 105 represents a combiner, the reference number 106 represents a virtual image plane, the reference number 107 represents a front camera which picks up the front side, the reference number 108 represents a driver camera which picks up the driver, the reference number 109 represents a speaker, the reference number 110 represents each in-vehicle sensor such as a laser radar and a speed sensor, the reference number 111 
Regarding independent claim 15, YOSHIDA teaches an AR display method for an AR display apparatus with an AR function to superimpose and display image information of augmented reality onto a screen, the screen transmitting an actual view of an 5external world (¶0036 as shown in Fig.2 “FIG. 2 is a diagram illustrating an example in a case where the risk level corresponds to the range of (3) B.gtoreq.D>0 and the virtual image of the obstacle is generated and displayed. The components used in FIG. 1 will be denoted by the same symbols, and the reference number 105 is the combiner, the scene displayed in the range is the front scene viewed by the driver 102 (the same will be applied hereinafter). The reference number 201 represents a steering, the reference number 202 represents an instrument panel, the reference number 203 represents an obstacle (a pedestrian in this case), the reference number 204 represents a virtual image of the estimated vehicle traffic line, the reference number 205 represents the generated virtual image of the obstacle, the reference number 109L represents a left speaker, and the reference number 109R represents a , the AR display method comprising: Remaining claim 15 is similar in scope to claim 1, and therefore rejected under the same rationale.
2. Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, U.S Patent Application Publication No 20160082840 (“YOSHIDA”) in view of KIM U.S Patent Application Publication No 20170053448 (“KIM”) further in view of Szostak et al, U.S Patent Application Publication No 20150175068 ( “Szostak”)
Regarding claim 5, YOSHIDA and KIM teach the AR display apparatus according to claim 1, YOSHIDA and KIM are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Szostak teaches wherein a central area is set in the screen (¶0063 “The system is also presenting destination AR data 424 such that it appears at the center of the windshield 402. The destination AR data 424 is outside the area of central vision 414 of the operator, but may be sufficiently near the area of central vision 414 that the system determines the destination AR data 424 can be displayed without significant distraction to the operator. In certain embodiments, the destination AR data 424 would be displayed within the area of central vision 414 of the operator. In certain embodiments, the destination AR data 424 is excluded, such that it is not displayed, because the gaze of the operator (and correspondingly the area of central vision 414 of the operator) is not directed out the center of the windshield 402. AR data pertaining to objects toward the left side of the operator's visual field is excluded or otherwise not displayed. The operator's gaze is directed to the right, and AR data associated with objects on the left may needlessly distract the operator.” where central  of the windshield is considered as a central area is set in the screen), wherein the AR image is displayed at a position outside the -74- central area in the screen in a format of attaching a line that connects the area of the object to the AR image (¶0062  as shown in Figs.4A and 4B“ In FIG. 4A, the operator's gaze, and correspondingly the line of sight 412 and central vision 414 of the operator's gaze, is directed toward a right side of the windshield 402. The system presents, on the windshield, AR data 422 associated with a parking spot near where the automobile is travelling. Specifically, the system is presenting AR data 422 indicating the time remaining on the parking meter for the parking spot. The AR data is displayed in association with the parking spot, or at least in association with the vehicle 460 parked in the parking spot, and conveys to the operator how long until the vehicle 460 may vacate the parking spot.” where AR data displaying attaching to the vehicle park on parking spot)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the information display system for supporting a high safety driving of  YOSHIDA and  select and extract an area of a predetermined object from the image of  KIM with displaying AR image at a position outside the central area in the screen as seen in Szostak  because this modification would display AR data  at an appropriate perspective of the operator so as to appear associated with an object to which the AR data  pertains (0061 of Szostak)
3. Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, U.S Patent Application Publication No 20160082840 (“YOSHIDA”) in view of KIM U.S Patent Application Publication No 20170053448 (“KIM”) further in view of Cuthbert et al, U.S Patent Application Publication No 20150134318 ( “Cuthbert”)
the AR display apparatus according to claim 1, YOSHIDA and KIM are understood to be silent on the remaining limitation of claim 7. 
In the same field of endeavor, Cuthbert teaches wherein the image processing contains OCR processing to generate a character image by using character information extracted from an image of the area of the object (¶0056] The user device 100 includes a translator 115 that enables a user to capture images of objects, such as signs, menus, and billboards, and receive a translation of text depicted by the objects. The translator 115 includes a text identifier 120 that can identify text in images and other types of documents. In some implementations, the text identifier 120 analyzes images using optical character recognition ("OCR") to identify text depicted by the images. The text identifier 120 can detect text in multiple different languages. For example, the text identifier 120 may include an OCR engine that is capable of recognizing text in multiple languages, or an OCR engine for each of multiple different languages.”; ¶0138-0139 “ An image is received (1302). For example, a user may take a picture of an object using a user device, such as a smartphone, tablet computer, or other user device. The sign may include text in a language foreign to the user, which is also depicted in the received image. [0139] Text in the received image is identified (1304). The text may be identified using OCR or another text identification technique. In some implementations, only text of a particular language is identified. For example, the user may specify that text of a particular language should be translated to another language, such as a language understood by the user. In this example, only text of the particular language may be identified in the image.”)
¶0056 of Cuthbert)
4. Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, U.S Patent Application Publication No 20160082840 (“YOSHIDA”) in view of KIM, U.S Patent Application Publication No 20170053448 (“KIM”) further in view of Ramaswamy et al, U.S Patent Application Publication No 20150077323 (“Ramaswamy”)
Regarding claim 8, YOSHIDA and KIM teach the AR display apparatus according to claim 3, YOSHIDA and KIM are understood to be silent on the remaining limitations of claim 8.
 In the same field of endeavor, Ramaswamy teaches wherein the image processing contains an attitude changing process to convert attitude of an image of the area of the object so as to become a state of a front face when viewed from a point of view of the user (¶0019 as shown in Fig.1C- 1F “FIG. 1C illustrates an example of a first view or perspective 140 of a graphical element 140 corresponding to the image 122a (of FIG. 1B) presented on the display screen 108, and FIG. 1D illustrates an example 160 of a second view or perspective of the graphical element 140 corresponding to the image 122n (of FIG. 1B). That is, as the user moves his head or tilts the device laterally towards the right (e.g., rightward along the y-axis), the graphical element 140 may be redrawn or rendered according to the position of the user's head with respect to the device. In this example, the graphical element 140 comprises a 3D cube with a top  It will be appreciated that the user's head or face (or facial features, such as the user's eyebrows, eyes, nose, etc.) can generally be tracked according to six degrees of freedom (e.g., motion along the x-, y-, and z-axes or forward/backward, up/down, and left/right, and rotation along the x-, y-, and z-axes or pitch, yaw, and roll) and the view of the graphical elements presented on a display screen can be adapted to the user's perspective”. where perspective of graphic element has changed to user head (eyes) which is considered state of a front face)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the information display system for supporting a high safety driving of  YOSHIDA and  select and extract an area of a predetermined object from the image of  KIM with each of the surfaces of the object has been transformed according to a 3D projection that is based on the position of the user's head or face (or facial features, such as the user's eyebrows, eyes, nose, etc.) because this modification would present the view of the graphical elements on a display screen can be adapted to the user's perspective (¶0020 of Ramaswamy)
5. Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, U.S Patent Application Publication No 20160082840 (“YOSHIDA”) in view of KIM U.S Patent Application Publication No 20170053448 (“KIM”) further in view of KURAHASHI et al, U.S Patent Application Publication No 20160089980 ( “KURAHASHI”)
Regarding claim 10, YOSHIDA and KIM teach the AR display apparatus according to claim 1, further comprising: a sight line tracking unit configured to track a line of sight 30of the user (¶0074 “Referring to FIG. 3A, the captured image capturing the user 10 through the image capturing unit 120 is displayed through the display 110 in real-time. The user 10 would gaze at an area of interest in the user image displayed through the display 110 for a long period of time, and therefore, the area of interest may be extracted based on the user's eye movement”; ¶0076 of KIM “The ,-75- wherein the image selection unit is configured to extract the area of the object from the sight line central area (¶0075 of KIM “ Specifically, the controller 140 may detect a user's gazing point from an image if the user 10 is captured through the image capturing unit 120 and may determine in which area of the image displayed through the display 110 (in other words, the user image) the detected gazing point is located. Further, the controller 140 may extract an area in which the user gazes for more than a predetermined time period from an image displayed at the display 110 as the area of interest.”) In addition, the same motivation is used as the rejection for claim 11.
In the same field of endeavor, KURAHASHI teaches a sight line tracking unit configured to track a line of sight 30of the user, and set a sight line central area on a basis of a point of regard, the point of regard being an intersection between a front of the line of sight and the screen  (¶0085 “In FIG. 2, a positional relation between the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the information display system for supporting a high safety driving of YOSHIDA and  select and extract an area of a predetermined object from the image of  KIM with determining position of an intersection between 
6. Claims 11-12 are  rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, U.S Patent Application Publication No 20160082840 (“YOSHIDA”) in view of KIM U.S Patent Application Publication No 20170053448 (“KIM”) further in view of Ramkumar et al, U.S Patent Application Publication No 20120299961 ( “Ramkumar”)
Regarding claim 11, YOSHIDA and KIM teach the AR display apparatus according to claim 1, further 5comprising
In the same field of endeavor,  Ramkumar teaches an information retrieval unit configured to execute retrieval in a DB, basic information and related information regarding the object being registered in the DB, wherein the information retrieval unit is configured to:  10retrieve the basic information or related information from the DB on the basis of information on the area of the object extracted from the image; and generate the AR image by using retrieval result information, the AR image including the basic information or the related information of the object (¶0027 as seen in Figs 2-5 “As shown in FIG. 2, the user 201 points his device 202 at the object 208 in order to capture the image of an object that is subsequently displayed (254) on the screen 252. Similarly, the user 203 points his device 204 at the object 210 in order to capture the image of an object that is subsequently displayed (264) on the screen 262. At this point, detection component 218 and recognition component 220 are launched in order to determine whether the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the information display system for supporting a high safety driving of YOSHIDA and  select and extract an area of a predetermined object from the image of  KIM with retrieving object information associated with detecting object mating with items stored in an item reposition as seen in  Ramkumar because this modification would overlay an image in live view of a camera with relevant content ( ¶0030 of Ramkumar)
Regarding claim 12, YOSHIDA ,  KIM and Ramkumar teach the AR display apparatus according to claim 11, wherein an object image of the object is also registered in the DB (¶0030 “FIG. 4 is a process flow diagram 400  the object is identified, the process moves to block 414, where an object is compared with products or items stored in an item repository. In one embodiment, the item or product information may be cached in a storage associated with the client device. If at decision block 414, no match is found, the process moves to block 422. If the match is found, at block 418, the product information is rendered to the user. At block 422, a frame or a selected features in the frame are sent to a server for further object recognition.”), and wherein the information retrieval unit is configured to:  20retrieve the DB as an image on the basis of an image of the area of the object extracted from the image; and use the object image as a retrieval result to generate the AR image (¶0042 At block 818, the retrieved product information may augment (overlay), within the calculated bounding box, the image in the user view. The product information may vary. For example, the product information may include, but may not be limited to, an item price, customer rating, reviews, description, special offers and promotions link to the same product in other formats, a link to a digital download, lists, customer discussions, information related to other products purchased by those who bought the .
7. Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, U.S Patent Application Publication No 20160082840 (“YOSHIDA”) in view of KIM U.S Patent Application Publication No 20170053448 (“KIM”) further in view of Horiuchi et al, U.S Patent Application Publication No 20170004373 ( “Horiuchi”)
Regarding claim 14, YOSHIDA and KIM teach the AR display apparatus according to claim 1, Both YOSHIDA and KIM are silent on the remaining limitations of claim 14.
 wherein the object includes a signboard (¶0002 “In known techniques, optical character recognition (OCR) is performed for a character string contained in a recorded video, and a translation of the recognized character string) is then displayed in real time via superimposition on the recorded video. For example, Patent Literature 1 discloses an information display device in which a character string contained in, for example, a document or signboard is photographed by a camera and is then converted either into (i) a translation of the character string, through use of a dictionary, or (ii) other related information. The translation or the related information is then displayed via replacement of or superimposition on the original character string”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the information display system for supporting a high safety driving of YOSHIDA and  select and extract an area of a predetermined object from the image of KIM with signboard is photographed by a camera as seen in Horiuchi because this modification would translate a character string contained in signboard (¶0002 of Horiuchi).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/Primary Examiner, Art Unit 2619